Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 2, 3, 5, 7 and 8 were cancelled.  Claims 1 and 22 are currently amended.  Claims 6, 9 and 10-21 were previously presented.  Claims 1, 4, 6 and 9-22 are pending and have been fully considered.  The examined claims are directed to a method.
Status of Previous Objections / Rejections
Examiner withdraws the previous Specification and 35 USC §112 rejections in view of a title change, amendments to the claims, Applicant's remarks, and a careful reconsideration of the objections/rejections.
Response to Amendment
Applicant amended the tittle and clarified the claim language to address the claim interpretations and rejections of the prior Office action (OA).  The revised specification and claim amendments are supported by the original disclosure.  
Allowable Subject Matter
Claims 1, 4, 6 and 9-22 are allowed.  Claims 1 and 22 are independent.  Claim 1 is exemplary and is as follows:  
Claim 1:	A method for decontaminating water containing organic micropollutants, in such a way as to reduce a previously-set percentage of micropollutants, comprising: 
	setting a percentage of micropollutants for reduction;

(i) injecting water into 
(ii) simultaneously performing gravitational separation of decontaminated water from the activated carbon particles, and 
(iii) retrieving by overflow of-the decontaminated water settled in an upper part of the reactor; and 
reducing the previously-set percentage of micropollutants, wherein the reducing comprises:
	determining a UV reduction yield (%UVf) on the basis of said previously-set percentage of reduction of micropollutants (%MPf) using a relationship %MP=f(%UV), 
	determining a rate (Tx) of treatment with granular activated carbon to be injected into the reactor using the relationships %MP=f(Tx) and/or %UV=f(Tx), and
	checking by UV of the performance of the treatment by adsorption onto granular activated carbon at the previously defined treatment rate (Tx) and determination of volume of granular activated carbon that is necessary and sufficient in the reactor to obtain said %MPf, the checking comprising: 
	1) measuring the absorbency at a given wavelength X of the water before treatment by adsorption onto granular activated carbon (AλkAvTx); 
	2) measuring the absorbency at the same wavelength X of the water after treatment by adsorption onto granular activated carbon (AλApTx); and
c) on the basis of the absorbencies measured before and after treatment (%UVc = ((AλAvTx - AλApTx) / AλAvTx) *100),
determining a volume of granular activated carbon that is necessary and sufficient in the reactor to obtain said %UVf wherein the determining comprises: 
a)  daily injecting granular activated carbon at the previously defined treatment rate (Tx) into the initially empty treatment reactor, then 
b) checking the reduction yield UVc (%UV), and 
c) obtaining the volume of granular activated carbon that is necessary and sufficient when said %UVc is such that: %UVc=%UVf ± 20%(%UVf) for at least 5 days, and
d) extracting the granular activated carbon expanded in such a way as to preserve said necessary and sufficient volume of granular activated carbon in the reactor;
	wherein said relationship %MP=f(%UV) is determined as follows: 
		(i) taking samples of said water; 
(ii) selecting one or more organic micropollutants to be quantified in said samples; 
(iii) measuring a concentration of the organic micropollutants selected in step (ii) in said samples and measuring the absorbency of said samples at a given wavelength X; 
(iv) treating said samples by putting them in contact with increasing doses of granular activated carbon; 
(v) measuring, for each dose of activated carbon tested, a concentration of the organic micropollutant(s) selected in step (ii) in said samples after treatment as per step (iv); 

(vii) determining, for each dose of activated carbon tested, the percentage of reduction of micropollutants (%MP) and/or the UV reduction yield (%UV) to thus obtain the relationships %MP=f(Tx) and %UV=f(Tx); 4Application No.: 15/766,446Docket No.: REGIM 3.3F-379 
(viii) determining the equation of the relationship %MP=f(%UV), expressing the percentage of reduction of micropollutants (%MP) as a function of the UV reduction yield (%UV).
The following is an examiner’s statement of reasons for allowance:  
With respect to the amended claims, the prior art of record fails to disclose, singly or in combination, or to render obvious, all the limitations of the recited claims.  That is, after clarifying the process and required steps in Applicant’s latest response, all the related and accompanying manipulative steps are not clearly disclosed, or necessarily suggested, or prima facie obvious, based on the references of record.
Moreover, upon reconsideration of the application, it appears that no other prior art of record, or any newly found art, properly discloses or reasonably suggests a method of depolluting water in an activated carbon fluidized bed based on UV measurements with the claimed features substantially as described in the currently amended independent claims 1 and 22.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner are unsuccessful, Applicant may reach examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAYDEN BREWSTER/